                                                                                            Fig:
                                                                                         U.S. DISTRICT COURT
                                                                                      TWIDDLE DISTRICT OF TEN N.


                           UNITED STATES DISTRICT COURT                                   FEB 2 6 2020
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION
                                                                                                    r
                                                                                                    LERK
UNITED STATES OF AMERICA                     )
                                                     NO.     3    o?D - 00070
                                                            18 U.S.C. § 1201(a)(1)
       V.                                    )              18 U.S.C. § 2252A(a)(1)
                                                            18 U.S.C. § 2252A(a)(5)(B)
                                                            18 U.S.C. § 2252A(b)
ROY MICHEL NELLSCH                           )              18 U.S.C. § 2253


                                  INDICTMENT
                                         COUNT ONE
                                         (Kidnapping)

       THE GRAND JURY CHARGES:

       On or about May 22, 2019, in the Middle District of Tennessee and elsewhere, the

defendant, ROY MICHEL NELLSCH, did unlawfully and willfully seize, confine, inveigle,

decoy, kidnap, abduct, carry away, and hold for purposes of personal gratification, including

sexual and physical assault, A.P., and, in committing and in furtherance of the commission of the

offense, did willfully transport A.P., in interstate commerce from Kentucky to Tennessee, and

traveled in interstate commerce from Kentucky to Tennessee.

       In violation of Title 18, United States Code, Section 1201(a)(1).


                                         COUNT TWO
                             (Transportation of Child Pornography)

       THE GRAND JURY FURTHER CHARGES:

       On or about May 22, 2019, in the Middle District of Tennessee and elsewhere, the

defendant, ROY MICHEL NELLSCH, knowingly transported and shipped child pornography,




       Case 3:20-cr-00070 Document 1 Filed 02/26/20 Page 1 of 4 PageID #: 6
as defined in Title 18, United States Code, Section 2256(8)(A), that involved minors under the age

of twelve, using any means and facility of interstate commerce.

        In violation of Title 18, United States Code, Sections 2252A(a)(1) and (b).


                                           COUNT THREE
                                  (Possession of Child Pornography)

        THE GRAND JURY FURTHER CHARGES:

        On or about May 22, 2019, in the Middle District of Tennessee, ROY MICHEL

NELLSCH knowingly possessed images and videos of child pornography, as defined in Title 18,

United States Code, Section 2256(8)(A), that involved minors under the age of twelve, which

images had been mailed, shipped, and transported using any means and facility of interstate and

foreign commerce.

        In violation of Title 18, United States Code, Sections 2252A(a)(5)(B) and 2252A(b).



                                    FORFEITURE ALLEGATION

        THE GRAND JURY FURTHER CHARGES:

        1.      The allegations contained this Indictment are re-alleged and incorporated by

reference as if fully set forth in support of this forfeiture.

        2.      Upon conviction of one or more of the offenses alleged in Counts TWO and

THREE of this Indictment, ROY MICHEL NELLSCH shall forfeit to the United States, pursuant

to 18 U.S.C. § 2253(a)(2) and (a)(3):

                (a)     any property, real or personal, constituting or traceable to gross profits or

                other proceeds obtained from such offense(s); and




                                      2
       Case 3:20-cr-00070 Document 1 Filed 02/26/20 Page 2 of 4 PageID #: 7
                (b)    any property, real or personal, used or intended to be used to commit or to

                promote the commission of such offense(s) or any property traceable to such

                property;

including, but not limited to, electronic devices seized from the person of ROY MICHEL

NELLSCH or from the 2018 Peterbilt Semi Truck, bearing Tennessee License plate B7676HY

and VIN # : 1XPBD49X6JD420990 on or about May 22, 2019, including, but not limited to, the

following:


             (a) Kodak Digital Camera, Serial Number: KCGFF53201549

             (b) SanDisk model T256S 256 MB SD card, Serial Number: 01005

             (c) PNY Model Optima 2GB SD Card, Serial Number: MMAGF02GWMCU-PA

             (d) ZTE Model Z222 cell phone, Serial Number: 867940026153113

             (e) AT&T Sim Card, ICCID: 89014103276166396454

             (f) Samsung Model SM-J337A, Serial Number: 352146100158505

             (g) SanDisk Model UltraPlus 32 GB MicroSD Card, Serial Number:

                7342XVADE3JH

             (h) AT&T Model 6944A Sim Card, ICCID: 89014103279309369016

             (i) Toshiba Laptop Computer C55D-A5372, S/N 9D347599Q

             0) Toshiba Laptop Computer A55-51064, S/N 26066221H

             (k) SanDisk Cruzer 326B USB drive Serial Number: 200447310311 ADD IDFA

             (1) SanDisk Cruzer 64GB drive Serial Number: 2005425572168372EDA0

             (m)SanDisk Cruzer 128GB drive Serial Number: AA00000000000489

             (n) SanDisk Cruzer 128GB drive Serial Number: 20054255710F1771FCA6

             (o) Toshiba External Hard drive v63600-A 500GB Serial Number: 813POWCTQD8


                                     3
      Case 3:20-cr-00070 Document 1 Filed 02/26/20 Page 3 of 4 PageID #: 8
       (p) Toshiba External Hard drive MK4026GAX 40GB Serial Number: X5EZ6935T.



                                          A TRUE BILL




DONALD Q. COCHRAN
UNITED STATES ATTORNEY



BROOKE K. SCHIFERLE
ASSISTANT UNITED STATES ATTORNEY




    Case 3:20-cr-00070 Document 1 Filed 02/26/20 Page 4 of 4 PageID #: 9
